           Case 2:18-cr-00193-NIQA Document 170 Filed 03/07/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :
                                                      :
                v.                                    :
                                                      :       CRIM. NO. 18-193-1
DKYLE JAMAL BRIDGES                                   :
KRISTIAN JONES                                        :
ANTHONY JONES                                         :

 GOVERNMENT’S POST-HEARING RESPONSE BRIEF IN FURTHER OPPOSITION
 TO DEFENDANT DKYLE JAMAL BRIDGES’ MOTION TO SUPPRESS PHYSICAL
                  EVIDENCE FROM FORD TAURUS

       Defendant Dkyle Jamal Bridges’ post-hearing brief in support of his motion to suppress

evidence from the Ford Taurus (ECF No. 164) provides no additional support for his suppression

argument, and his motion should be denied. The Government believes that the grounds for

denying the motion are already well established, but for clarity of the record notes the following

in response to his newly raised reliance on state and local law and policy: Assuming only for the

sake of argument that local police did not comply with state or local law or policy when

impounding his Taurus, 1 it is well-established that such violations do not result in suppression in

a federal case. See, e.g., United States v. Bedford, 519 F.2d 650, 655 n.11 (3d Cir. 1975); ECF

No. 166, at 1-2 (citing additional cases when defendant Kristian Jones made a similar argument

for suppression based on purported violation of a state law or rule). 2




       1
          While Bridges attaches a purported Philadelphia Police Department Directive 92 from
2010, for example, he provides nothing to indicate it was in effect in 2017, or that there were not
other circumstances pursuant to which a vehicle could be impounded.
       2
          The Government disagrees with Bridges’ characterizations of parts of the testimony
elicited at the hearing, but in the interest of efficiency does not address those here, as the instant
motion should be denied without further debate.
                                                    1
        Case 2:18-cr-00193-NIQA Document 170 Filed 03/07/19 Page 2 of 3




       For the reasons set forth here and previously, the Court should deny the defendant’s motion

and find such evidence admissible.

                                                    Respectfully submitted,

                                                    WILLIAM M. McSWAIN
                                                    United States Attorney


                                                    s/ Jessica Urban
                                                    SETH M. SCHLESSINGER
                                                    Assistant United States Attorney
                                                    PRIYA DE SOUZA
                                                    Assistant United States Attorney
                                                    JESSICA URBAN
                                                    Trial Attorney
                                                    Child Exploitation & Obscenity Section
                                                    U.S. Department of Justice
Dated: March 7, 2019




                                                2
        Case 2:18-cr-00193-NIQA Document 170 Filed 03/07/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 7, 2019, I filed this document electronically using the

CM/ECF system and thereby caused a copy of the same to be served on all counsel of record.


                                           s/ Jessica Urban
                                           JESSICA URBAN
                                           Trial Attorney
                                           Child Exploitation & Obscenity Section
                                           U.S. Department of Justice




                                              3
